Application for admission'to the Bar denied upon the ground that the applicant has failed to furnish satisfactory proof that he is and has been an actual resident of the State of New York for not less than six months immediately preceding the making of such application for admission as required by paragraph (3) of subdivision (f) of rule 1 of the Rules of Civil Practice, with leave to renew upon proper proof of compliance with the applicable rules.
Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.